Per Curiam. This matter comes before the Court on motion of Respondent to dismiss said cause. Respondent’s motion is based upon the case of Vaughn, et al v. State of Illinois. The present case is based upon a snake bite received by a child on her right ankle at Cave-In-Rock State Park in Hardin County, Illinois on July 5,1975. This park being a nature area, it appears the incident occurred is one of the natural hazards of the park. It is hereby ordered that Respondent’s motion to dismiss be, and the same is, hereby granted.